Citation Nr: 1216916	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a claimed lumbar spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a claimed cervical spine disability, to include degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and from June 1960 to May 1977.  Service in the Republic of Vietnam and receipt of the Combat Infantryman's Badge and the Parachutist Badge are indicated by the record. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in part, reopened the Veteran's previously denied claims of service connection for lumbar and cervical spine disabilities and denied the claims on the merits. 

In March 2010, the Board noted that while the RO addressed the Veteran's claim as two separate issues, the prior and now final denial of the claim was as a single issue.  Consequently, the Board recharacterized the issue on appeal as a claim for a back disorder, to include degenerative disc disease.  For the reasons set forth below, the Board finds that that it is necessary to bifurcate the claim.

The Board's March 2010 decision reopened the Veteran's claim and remanded the matter for additional development. 

The Veteran's claim was remanded again by the Board in October 2010 for additional development of the record. 

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket due to his advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

There has been no demonstration by competent and credible evidence that the Veteran's degenerative disc disease of the lumbar spine is related to his military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine  was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in August 2005, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  

A March 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

As noted, the Veteran's claim was remanded by the Board for additional development in March 2010 and October 2010.  Specifically, in March 2010, the Board noted that portions of the Veteran's claims folder were missing.  It was therefore requested that the AMC undertake efforts to recreate the Veteran's missing service treatment records, request that he identify any relevant VA or private medical records that address his claimed back disability, and schedule him for a VA examination.  In October 2010, the Board again requested that the AMC attempt to recreate the Veteran's missing service treatment records, obtain his medical records, and schedule him for a VA examination. 

The record reveals that the portion of the Veteran's claims folder that was once missing has been located and associated with his reconstructed claims folder.  Nevertheless, the RO requested that the Veteran identify or submit any additional treatment records he may have in letters dated April 2010 and November 2010.  The Veteran's VA treatment records have been associated with his claims folder and while the VA has attempted to obtain the Veteran's treatment records from the Eisenhower Army Medical Center, it has been determined that these records no longer exist.  Finally, the record indicates that the Veteran was afforded a VA examination in January 2012. 

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

In addition, the record contains the Veteran's service treatment records, VA outpatient medical records and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examinations in March 2006, May 2010, November 2010 and January 2012.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the March 2006 VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner did not render a medical opinion but merely reported the findings from a physical examination.  Moreover, while the May 2010 and November 2010 VA examiners were unable to review the Veteran's service treatment records, the Veteran has not been prejudiced thereby as the examiners recorded his medical history which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

III.  Analysis 

The Veteran's service treatment records document that he complained of recurrent back pain in an April 1967 self-report of medical history.  A subsequent orthopedic clinic consultation report documents that the Veteran complained of a "catch in his upper back on the left side for about the last three years.  It first happened jumping out of a helicopter in Germany . . . it has occurred . . . for the last three or four years about twice a year."  A physical examination did not reveal a current spine disability.  The Veteran complained of recurrent back pain again in his May 1977 self-report of medical history. 

In his March 2008 Substantive Appeal, the Veteran stated that he served as a paratrooper and had several hard landings while serving in Vietnam which resulted in back injuries.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  In this case, the Veteran's DD Form 214 confirms that he received a Parachutist Badge and his service treatment records document in-service complaints for back pain.  The Board therefore finds that an in-service injury has been demonstrated. 

Following his separation from service, the Veteran was afforded a VA examination in October 1977.  After documenting the Veteran's complaints, the examiner noted that the Veteran's range of motion was within normal limits, the lumbar lordosis was well preserved, and the joints in the spine showed normal mobility and muscular development.  He was diagnosed with "lumbosacral strain, mild, historical."  The Board notes that the use of the term "historical" indicates that the strain was not actually found at the time of the examination.

Upon review, the first post-service diagnosis of a back disability comes from a February 1982 VA treatment record which diagnosed the Veteran with low back strain.  

After conducting a physical examination in March 2006, the Veteran was diagnosed with degenerative disc disease of the lumbar and cervical spine.  A current disability has therefore been demonstrated. 

As the record contains competent and credible evidence of a current disability and an in-service injury, the first two Shedden elements have been met.  With respect to the third Shedden element (competent and credible evidence of a nexus) the Board notes that the record contains multiple medical opinions which address whether the Veteran's current back disability is related to his military service. 

As noted, during the pendency of his appeal, portions of the Veteran's claims folder went missing.  While the missing volume has since been obtained and associated with his reconstructed claims folder, the entire record, including the Veteran's service treatment records, was not available to the examiner who conducted the May 2010 and November 2010 VA examinations. 

Due to the lack of service treatment records, the examiner who conducted the May 2010 and November 2010 VA examinations stated that "it would be speculation on my part as to whether the Veteran's current lumbar spine condition is related to his period of active duty . . . due to the absence of significant information available from this period of time in his [claims] folder."  The opinion contained in the May 2010 and November 2010 VA examination reports therefore do not constitute evidence either for or against the Veteran's claim. 

In support of his claim, the Veteran submitted a July 2006 statement from B.E.T., D.C., which reported that based on the results of a physical examination, a review of active duty medical records which indicate that he was treated several times for a back condition, and after discussing the Veteran's medical history, he was "unable to determine the exact causes of the sustained injuries, yet demanding tasks and maneuvers during his military career, whether the direct cause or not, will have facilitated the [current] degenerative changes."  

In contrast, after reviewing the Veteran's claims folder and conducting a physical examination, the January 2012 VA examiner stated that it is "highly unlikely" that the Veteran's current back disorder is related to his military service.  In explaining the rational for his opinion, the examiner noted that "lumbar degenerative disc disease is ubiquitous in our population, particularly for patients in the seventh decade of life."  It was also noted that the medical records, physical examinations conducted throughout the years, and the history reported by the Veteran also do not suggest a nexus between the his in-service injury and his current disability. 

The January 2012 VA examiner also noted that Dr. B.E.T.'s July 2006 opinion "reflects speculation without proof about [the] possible effects of the [Veteran's] military career on the degenerative disc disease noted by X-rays."  It was also noted that no one has been able to find the military medical records Dr. B.E.T. alluded to in his letter.  [Indeed, as noted above, the Veteran's service treatment records only document his complaints of back pain in-self reports of medical history.  The records do not document treatment for a back disability as noted by Dr. B.E.T.]

It is the Board's fundamental responsibility to evaluate the probative value of all evidence. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

Here, the Board places greater weight on the January 2012 VA examiner's opinion than the July 2006 medical opinion of Dr. B.E.T.  As noted, Dr. B.E.T. acknowledged that he was "unable to determine the exact cause" of the Veteran's injuries.  As such, his statement that the demanding tasks and maneuvers the Veteran participated in during his military career would have facilitated his current degenerative changes appears to be based on speculation.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Moreover, as correctly noted by the January 2012 VA examiner, Dr. B.E.T.'s medical opinion suggests that the Veteran was treated for a back condition several times during his military service.  Instead, as discussed above, the Veteran's service treatment records only document his complaints of recurrent back pain with one consultation note that was negative for any back injury or disability.  It is therefore unclear as to what records Dr. B.E.T. was referring. 

To the extent that the Veteran contends that a relationship exists between his degenerative disc disease of the lumbar spine and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board because the record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medical questions such as the etiology of his back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. 

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. Entitlement to service connection for a lumbar spine disability is denied.


ORDER

Service connection for lumbar spine disability, to include degenerative disc disease is denied.




REMAND

As noted in the Introduction, the Veteran's claim of service connection for a back disability was originally adjudicated as two separate issues: a cervical spine disability and a lumbar spine disability.  In March 2010, however, the Board recharacterized the issue on appeal as a claim for a back disorder, to include degenerative disc disease. 

Following the Board's reclassification of the issue on appeal, the Veteran was afforded several VA examinations to determine the etiology of his back disorders.  Upon review, however, the May 2010, November 2010 and January 2012 VA examinations focused on the Veteran's thoracolumbar spine and did not evaluate his claimed cervical spine disability. 

Here, the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  Moreover, as discussed above, the Board has acknowledged that he suffered an in-service spine injury.  Under these circumstances, a nexus opinion must be obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non VA health care providers who have treated him for his cervical spine since November 2010.  The AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder. The Board is particularly interested in records of treatment or evaluation that the Veteran may have received, or undergone, at the Augusta VAMC. All attempts to locate and obtain these records should be documented in the Veteran's claims folder. 

2. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disability that he may have. The Veteran's claims folder, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed necessary, including X-rays, should be accomplished. 

For any cervical spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty. To include the recognized in-service injury.  Complete rationale for all opinions expressed should be provided. 

3. Following completion of the above, re-adjudicate the issue of entitlement to service connection for a cervical spine disability. If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


